        Case 5:21-cv-00031-gwc-jmc Document 6 Filed 02/18/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                                   FOR THE
                             DISTRICT OF VERMONT

Allen Rheaume,

              Petitioner,

              v.                                Civil Action No. 5:21–cv–31

James Baker, Commissioner of the
Vermont Department of Corrections,

              Respondent.


                                        ORDER
                                        (Doc. 1)

        Petitioner Allen Rheaume, proceeding pro se, seeks to file a petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254 and the rules governing proceedings

thereunder.

        The Clerk of this Court is respectfully directed to cause to be served a copy of

the petition herein and this Order upon Respondent and the Office of the Attorney

General for the State of Vermont. Respondent shall within 30 days after the date of

this Order file an answer as required by Rule 5, 28 U.S.C. § 2254 and show cause—

if any there be—why the writ should not issue as prayed for. Any reply to

Respondent’s answer shall be filed within 30 days after service of the answer upon

Petitioner.

        Dated at Burlington, in the District of Vermont, this 18th day of February
2021.

                                                /s/ John M. Conroy            .
                                                John M. Conroy
                                                United States Magistrate Judge
